Citation Nr: 0303279	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  97-32 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hematuria as a 
manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for submental 
lymphadenopathy with associated night sweats, claimed as 
swollen lymph nodes with associated night sweats, as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from March 
1985 to March 1987, and from January 1991 to May 1991, which 
included duty in Southwest Asia from February to April 1991 
in support of Operation Desert Shield/Desert Storm.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2000, it was determined that well-
grounded claims had been presented as to the issues set out 
above, and the matter was remanded to the Department of 
Veterans Affairs (VA) Huntington, West Virginia, Regional 
Office (RO) for additional development and readjudication.  
Following the completion of the requested development, the RO 
issued a supplemental statement of the case in October 2002.  
The case was returned to the Board and is now ready for 
further appellate review.  

The Board notes in passing that following the Board remand, 
an October 2002 rating decision was issued that granted 
service connection for chronic fatigue syndrome (claimed as 
joint pain and fatigue, to include tingling of arms and legs, 
and tremors of hands, due to undiagnosed illness).  The 
decision to grant service connection is considered a full 
grant of the benefit sought and is therefore considered 
final.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Consequently, the issue is no longer in appellate status.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
herein has been obtained; the RO has notified the appellant 
of the evidence needed to substantiate the claims addressed 
in this decision, obtained all relevant evidence designated 
by the appellant, and provided VA medical examinations in 
order to assist in substantiating the claims for VA 
compensation benefits.

2.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

3.  The veteran's reported symptoms of hematuria have been 
related by medical evidence to the use of nonsteroidal anti-
inflammatory medication and are not shown to represent a 
cluster of signs and symptoms of unknown etiology.

4.  The veteran's reported symptoms of submental 
lymphadenopathy with associated night sweats, claimed as 
swollen lymph nodes with associated night sweats, have been 
related by medical evidence to a known clinical diagnosis of 
chronic sinusitis, and are not shown to represent a cluster 
of signs and symptoms of unknown etiology.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hematuria due to undiagnosed illness have not been met.  38 
U.S.C.A. §§ 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317, 4.1-4.14 (2002). 

2.  The criteria for entitlement to service connection for 
submental lymphadenopathy with associated night sweats, 
claimed as swollen lymph nodes with associated night sweats, 
due to undiagnosed illness have not been met.  38 U.S.C.A. §§ 
1117, as amended by Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) 
(codified as amended at 38 U.S.C.A. § 1117), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317, 4.1-4.14 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hematuria and swollen lymph 
nodes with associated night sweats as a result of his active 
duty service in the Persian Gulf.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present a brief factual background.  Relevant VA law and 
regulations will be set out.  Finally, the Board will analyze 
the veteran's claim and render a decision.

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for the symptoms and chronic disabilities claimed 
as due to undiagnosed illness.  The October 2002 supplemental 
statement of the case specifically informed the veteran of 
the regulatory provisions of the Veterans Claims Assistance 
Act of 2000.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claim, and 
the appellant has not identified any additional records or 
other evidence that has not been obtained.  The veteran was 
afforded various VA compensation examinations to assist with 
his claims, including a VA Gulf War Guidelines examination in 
March 2001.  The Board remand indicated to the veteran that 
the Gulf War examination was requested to assist in 
development of the service connection claim.  An August 2000 
letter from the RO to the veteran requested that he identify 
all VA or non-VA health care received for the disorders at 
issue and complete and return release of information forms 
therefor.  He was thereby informed that VA would undertake to 
obtain this evidence on his behalf once he supplied the 
requested information/release.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Quartuccio v. Principi, 16 Vet. 
App. at 187.  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations. 

II.  Factual Background

The veteran had active military service from March 1985 to 
March 1987, and from January 1991 to May 1991, which included 
duty in Southwest Asia from February to April 1991 in support 
of Operation Desert Shield/Desert Storm.  

The veteran's service medical records are significant for no 
record of hematuria, submental lymphadenopathy with 
associated night sweats, or swollen lymph nodes with 
associated night sweats in service.  

Post-service VA examination in October 1991 showed no 
enlarged lymph nodes were present.  Lymphatic and hemic 
systems were normal.  Urinalysis was negative for the 
presence of blood.  

Post service outpatient treatment records include a record of 
treatment dated in September 1992, that documents the 
veteran's initial complaint of a burning sensation and 
bleeding on urination three days prior.  The impression was a 
urinary tract infection.  

In July 1994, the veteran reported that he had been diagnosed 
as having gross hematuria six months previously, and had been 
treated with antibiotics.  In December 1994, the veteran 
reported passing blood in his urine.  He further complained 
of swollen lymph nodes.  

In a December 1996 statement, the veteran's mother reported 
that the veteran had been to the emergency room on several 
occasions due to having blood in his urine.  

Upon VA examination in March 1995, the veteran reported, by 
history, that he had passed blood in his urine five times 
during the previous 1 and 1/2 years.  He further reported a 
history of lymph gland enlargement in the submandibular area 
over a 6 to 8 month period.  Examination, including 
cystoscopy and urinalysis, resulted in normal findings with 
no evidence of hematuria.  Lymphatic and hemic systems were 
normal except for minimal submental lymphadenopathy on the 
left side associated with very slight tenderness.  Pertinent 
diagnoses included hematuria by history and submental 
lymphadenopathy.  

Pursuant to the Board's July 2000 remand, the veteran 
underwent VA examination in March 2001 for the purpose of 
determining whether the veteran's reported hematuria and 
lymph-related symptoms could be attributable to a known 
diagnostic entity, or to an undiagnosed illness that could in 
turn be attributable to active service during the Gulf War.  

In the report of the March 2001 VA Gulf War guidelines 
examination, the examiner stated that the veteran's claims 
file and VA treatment records had been reviewed in depth.  
The examiner noted that there was no urinalysis that was 
positive for blood.  The examiner opined that in view of the 
negative intravenous pyelogram and cystoscopy and no positive 
urinalysis while on active duty or in the VA medical records 
or claims file, the veteran had hematuria secondary to use of 
nonsteroidal anti-inflammatory medications.  

With respect to the question of the origin of submental 
lymphadenopathy, the examiner noted the veteran's reported 
history of occasional swelling of his submental lymph nodes 
on the left side, and further noted the veteran's complaints 
of a chronic sinusitis.  Examination revealed a possible 
faint swelling of a submental node on the left side below the 
chin.  Following examination, the examiner's overall 
impression was that it was more likely than not that the 
submental lymphadenopathy that the veteran has experienced 
was probably from a chronic sinusitis.  

III.  Laws and Regulations Pertaining to Undiagnosed Illness 
Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Prior to March 1, 2002, service connection could also be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue, signs or symptoms involving skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The chronic disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i) (2002). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2) (2002).  Further, a chronic disability is one 
that has existed for 6 months or more, including disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3) 
(2002).  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2002).

On December 27, 2001, the President signed into law H.R. 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976, which contains, 
among other things, new provisions relating to Persian Gulf 
veterans.  Section 202 of this statute expanded compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the VA 
Secretary determines by regulation to be service connected.  
These changes in law became effective on March 1, 2002.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability" 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or became manifest to a degree of 
disability of 10 percent or more not later than December 31, 
2006.  "Qualifying chronic disability" includes one or any 
combination of the following: disability previously defined 
in law (signs or symptoms of fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2002)); a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that the VA Secretary determines in 
regulations warrants a presumption of service connection.  
Compensation is warranted if the Persian Gulf veteran 
exhibits objective indications of qualifying chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  
Except for a medically unexplained chronic multi-symptom 
illness such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms, compensation is not payable under this 
provision if by history, physical examination, and laboratory 
tests the disability can be attributed to any known clinical 
diagnosis.  The term "signs" is defined as objective 
evidence perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  38 U.S.C.A. § 1117 (West 2002), as amended by 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 
§ 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117); 38 C.F.R. § 3.317 (2002).

The determination as to whether the requirements for 
establishing service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim; if so, the claim is denied.  If the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 
(2002).  

IV.  Analysis

A.  Hematuria

After a review of the evidence, the Board finds that the 
veteran's complaints of hematuria have not been verified in a 
clinical setting.  Moreover, the Board finds that the 
veteran's reported symptoms of hematuria have been related by 
medical evidence to the use of nonsteroidal anti-inflammatory 
medications and are not shown to represent a sign or symptom 
of unknown etiology.  For these reasons, the Board finds that 
a chronic disability manifested by hematuria is not shown to 
result from undiagnosed illness.  38 U.S.C.A. §§ 1117, as 
amended by Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) 
(codified as amended at 38 U.S.C.A. § 1117), 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.317, 4.1-4.14.  

B.  Submental Lymphadenopathy with Associated Night Sweats

The Board finds that the veteran's reported symptoms of 
submental lymphadenopathy with associated night sweats, 
claimed as swollen lymph nodes with associated night sweats, 
have been related by medical evidence to a known clinical 
diagnosis of chronic sinusitis, and are not shown to 
represent signs or symptoms or a cluster of signs and 
symptoms of unknown etiology.  Specifically, the only 
competent medical evidence on the matter was provided in the 
March 2001 VA Gulf War Guidelines examination that was 
conducted for the purpose of determining if there was a 
relationship between the veteran's swollen lymph nodes and 
Gulf War service.  The examiner related the symptoms to a 
diagnosed illness and not to an undiagnosed illness.  For 
these reasons, the Board finds that a chronic disability 
manifested by submental lymphadenopathy with associated night 
sweats is not shown to result from undiagnosed illness.  38 
U.S.C.A. §§ 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.317, 3.159, 
4.1-4.14.  

Based upon the foregoing analysis, the Board concludes that 
the preponderance of the evidence is against the claims of 
entitlement to service connection for hematuria as a chronic 
disability resulting from undiagnosed illness and entitlement 
to service connection for submental lymphadenopathy with 
associated night sweats, claimed as swollen lymph nodes with 
associated night sweats, as a chronic disability resulting 
from undiagnosed illness.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

ORDER

Service connection for hematuria as a chronic disability 
resulting from undiagnosed illness is denied.

Service connection for submental lymphadenopathy with 
associated night sweats, claimed as swollen lymph nodes with 
associated night sweats, as a chronic disability resulting 
from undiagnosed illness is denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

